Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
112(f) Interpretation
	After reviewing applicant arguments submitting sufficient structure exists, examiner agrees.   Examiner submits claims have sufficient structure to avoid an interpretation under 35 USC 112f.  
Prior Art Rejection
Applicant claims amendments (claims 1, 3-7, 14 & 23-24), cancellations (claim 2) and addition of claims 25-28 filed (03/15/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
EXAMINERS AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Brian Matross on (03/18/2022):
 	The application has been amended as follows:
wherein when the region is smaller than a first threshold, the accumulation control unit controls an accumulated signal level to a first signal level, and when the region is greater than or equal to the first threshold, the accumulation control unit controls the signal level of the pixels to a second signal level greater than the first signal level.
Claim 15 (cancelled): 
Claim 27 (currently amended): A method of controlling an image capturing apparatus, the image capturing apparatus comprising a sensor that includes a plurality of pixels and that can change an accumulation time of the pixels for each of a plurality of regions including the plurality of pixels, and the method comprising: changing, in accordance with a state or a setting of the image capturing apparatus, accumulation control of the pixels for each of the plurality of regions; and calculating a defocus amount using signals from the pixels for which accumulation has8 25793/133/3990176.1PATENTS/N 17/061,491 25793.198been controlled in the accumulation control, wherein the accumulation control of the wherein when the region is smaller than a first threshold, the accumulation control controls an accumulated signal level to a first signal level, and when the region is greater than or equal to the first threshold, the accumulation control controls the signal level of the pixels to a second signal level greater than the first signal level.
Claim 28 (currently amended): A non-transitory computer-readable storage medium in which is stored a program for causing a computer to execute each step of a method of controlling an image capturing apparatus, the image capturing apparatus comprising a sensor that includes a plurality of pixels and that can change an accumulation time of the pixels for each of a plurality of regions including the plurality of pixels, and the method comprising: changing, in accordance with a state or a setting of the image capturing apparatus, accumulation control of the pixels for each of the plurality of regions; and calculating a defocus amount using signals from the pixels for which accumulation has been controlled in the accumulation control, wherein the accumulation control of the pixels for each of the plurality of regions is changed in accordance with a broadness of the selected region, wherein when the region is smaller than a first threshold, the accumulation control unit controls an accumulated signal level to a first signal level, and when the region is greater than or equal to the first threshold, the accumulation control unit controls the signal level of the pixels to a second signal level greater than the first signal level.



ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 7, 14 & 23-28, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 7, 14 & 23-28 that includes: 
Claims 1 & 23-24:
…
“
a sensor including a plurality of pixels, the sensor being capable of changing an accumulation time of the pixels for each of a plurality of regions including the plurality of pixels; and at least one processor or circuit configured to function as: an accumulation control unit that, in accordance with a state or a setting of the image capturing apparatus, changes accumulation control of the pixels for each of the plurality of regions; and a defocus computation unit that calculates a defocus amount using signals from the pixels for which accumulation has been controlled by the accumulation control unit, wherein of the plurality of regions, the accumulation control unit changes the accumulation control of the pixels in a first region, in which defocus computations are performed only in one direction, and in a second region, in which defocus computations are performed in a plurality of directions.
”
Claims 7 & 25-26:
…
“
a sensor including a plurality of pixels, the sensor being capable of changing an accumulation time of the pixels for each of a plurality of regions including the plurality of pixels; and at least one processor or circuit configured to function as: an accumulation control unit that, in accordance with a state or a setting of the image capturing apparatus, changes accumulation control of the pixels for each of the plurality of regions; and a defocus computation unit that calculates a defocus amount using signals from the pixels 3 25793/133/3990176.1PATENT S/N 17/061,491 25793.198 for which accumulation has been controlled by the accumulation control unit, wherein in accordance with the state or the setting of the image capturing apparatus, the accumulation control unit switches between first accumulation control, in which the accumulation of the pixels is controlled primarily in a main region, and second accumulation control, in which the accumulation of the pixels is controlled on the basis of signals from a region that is broader than the main region.
”
Claims 14 & 27-28:
…
“
a sensor including a plurality of pixels, the sensor being capable of changing an accumulation time of the pixels for each of a plurality of regions including the plurality of pixels; and at least one processor or circuit configured to function as: an accumulation control unit that, in accordance with a state or a setting of the image capturing apparatus, changes accumulation control of the pixels for each of the plurality of regions; and a defocus computation unit that calculates a defocus amount using signals from the pixels for which accumulation has been controlled by the accumulation control unit, wherein the accumulation control unit changes the accumulation control of the pixels for each of the plurality of regions in accordance with a broadness of the selected region, wherein when the region is smaller than a first threshold, the accumulation control unit controls an accumulated signal level to a first signal level, and when the region is greater than or equal to the first threshold, the accumulation control unit controls the signal level of the pixels to a second signal level greater than the first signal level.
”
Regarding dependent claims 3-6, 8-13 & 15-22 these claims are allowed because of their dependence on independent claims 1, 7, 14 & 23-28 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661